Exhibit 7
From: Levander, Andrew [mailto:andrew.levander@dechert.com]
Sent: Tuesday, November 3, 2020 11:31 AM
To: David L. Koche
Cc: Sarchio, Christina; Steiner, Neil; Gibbs, Thomas
Subject: Re: Confirmation

Thanks

Andrew J. Levander

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
+1 212-698-3683 Direct
andrew.levander@dechert.com
dechert.com
.




On Nov 3, 2020, at 11:30 AM, David L. Koche <dkoche@barnettbolt.com> wrote:



  [EXTERNAL EMAIL]
Acknowledged and agreed


                                 David L. Koche
                                 Attorney at Law
                                 Barnett Kirkwood Koche Long & Foster, P.A.
                                 601 Bayshore Boulevard, Suite 700
 <image001.png>                  Tampa, FL 33606
                                 Tel.: (813) 253-2020 ext. 111
                                 Fax: (813) 251-6711
                                 E-mail: dkoche@barnettbolt.com
                                 Website: www.BarnettBolt.com

Confidentiality Note:
The information contained in this electronic mail is legally privileged and confidential, intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you receive this communication in error, please notify us
immediately by telephone (collect) at (813) 253-2020 and return the original message to us at the above listed address via electronic
mail. We will reimburse you for telephone expenses involved. Thank you.



From: Levander, Andrew [mailto:andrew.levander@dechert.com]
Sent: Tuesday, November 3, 2020 11:03 AM
To: David L. Koche; 'Gibbs, Thomas'
Cc: Steiner, Neil; Sarchio, Christina
Subject: Confirmation

This email will confirm that we have agreed to (1) extend the time to respond to
the Notice of Intent to Sell by three days from November 9 to 11:59 pm on
November 12, 2020, and (2) to extend Claimants’ time to produce documents by
an additional three days. Please acknowledge by return email.

Andrew J. Levander

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
+1 212-698-3683 Direct
andrew.levander@dechert.com
dechert.com



This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
you.

This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
you.
